      Case: 1:01-cr-00101 Document #: 278 Filed: 01/09/19 Page 1 of 2 PageID #:953



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

      UNITED STATES OF AMERICA,               )     Case No. 01 CR 101
                                              )
                          Plaintiff,          )     Hon. Joan Humphrey Lefkow
                                              )     United States District Judge
                   v.                         )
                                              )     Date: January 16, 2019
      EDDIE HICKS,                            )     Time: 9:00 a.m.
                                              )     Courtroom 2201
                          Defendant.          )

        REQUEST FOR A THREE DAY EXTENSION OF TIME TO FILE
                        MOTIONS IN LIMINE


      Counsel has discussed motions in limine with Mr. Hicks on several occasions.

Counsel thought that he and Mr. Hicks were on the same page regarding any possible

motions in limine. However, on January 8, 2019, counsel received a letter from Mr.

Hicks indicating that we are not on the same page regarding any possible motions in

limine. In the interests of maintaining a good relationship with Mr. Hicks, counsel

plans to meet with Mr. Hicks on January 10, 2018 to discuss the motions in limine

again. Counsel now have the Proposed Jury Instructions and will go over them with

Mr. Hicks tomorrow, which counsel thinks will get us re-aligned on the motions in

limine. I think that Mr. Hicks just needs to be heard one more time before we lose the

possibility of filing some motions in limine. Counsel thinks it is unlikely that we will

file any motions in limine, and if we do, counsel can file them by January 14, 2019.




                                             1
      Case: 1:01-cr-00101 Document #: 278 Filed: 01/09/19 Page 2 of 2 PageID #:954



Dated: January 9, 2019                        Respectfully submitted,

                                                    /s/

                                              Robert K. Crowe
                                              Counsel for Defendant Eddie Hicks
                                              P.O. Box 505
                                              Wilmette, IL 60091-0505
                                              Tel.: (415) 308-9599
                                              Email: crowe611@comcast.net
                                              (IL ARDC No. 6197122)



                               CERTIFICATE OF SERVICE

      Robert K. Crowe, an attorney admitted to practice before this Court, hereby

certifies that on January 9, 2019, I electronically filed the foregoing Request For A

One-Week Extension of Time To File Any Motions in Limine with the Clerk of the

Court for the United States Court of Appeals for the Seventh Circuit by using the

CM/ECF system. All participants in the case who are registered CM/ECF users will be

served by the CM/ECF system.

Dated: January 9, 2019                        /s/ Robert K. Crowe




                                             2
